Title: 1779. April 14. Wednesday.
From: Adams, John
To: 


       At Nantes, Hotel de la Comedie, Rue Bignonestar.... Walked, this Morning with my Son over all the Bridges. There are several Islands in the River and they have built Bridges from one to another, and Houses upon the Islands. There are fine Meadows on each Side, and the mixed Appearance of Houses, Meadows, Water and Bridges is very uncommon and amuzing. The first Island is built on with very fine Houses, all stone. The Stone of this Place is very durable, which that of Paris is not.
       I dined on Monday with Mr. Schweighauser, Tuesday with Mr. Johnson. Last Evening at the Comedie, where We had the Barbier de Seville, L’Epreuve nouvelle. The Stage here is not like that of Paris. A poor Building. The Company, on the Stage, great Part of it, and not very clean nor sweet. The Actors indifferent.
       Last Evening I supped for the first Time, with the Company in the House. Had a good deal of Conversation, with a Gentleman, on the Subject of the Alliance and the War. He said it is not for Us Merchants to judge of the Interests of the State, the Court must conduct all political Affairs, but it would have been better for Us, the Trade, if this Alliance had not been, provided that would have avoided a War. We have had so many Vessells taken, that many Houses and Individuals are ruined.
       I told him that much of this Trade, had grown out of the Connection with America—that the Commerce of France was on a more respectable foot than it would have been, if Harmony had continued between G.B. and America, even after all their Losses. That the Loss to trade was not so great, because if half their Cargoes arrived, they sold them for near as much as the whole would have produced if it had all arrived—besides that a great deal was insured in England. That there would have been a War between England and France if Harmony had continued between England and America, for the two Nations were seldom at Peace more than 10 or 12 Years together. That if a War had happened in that Case, the maritime Power as well as Commerce of France would have been in danger of entire destruction. That it was essential to the Interest of France that there should be a separation between E. and A.—He asked what Subject there was or would have been for War, between E. and F.—I told him a subject could never be wanting. The Passions of the two Nations were so strong vs. each other that they were easily enkindled, and the English would have been so hauty that France could not have born it.—He seemed pleased with the Conversation and convinced by the Argument: But I find there is more coolness both in the Marine and the Trade, than there was a Year ago. Americans were more caressed and courted then than now. Yet they all think they must go on, and they think justly.
       I have neglected my Journal.
       Drank Tea and spent the Evening at Mr. Johnsons, with him and the two Messrs. Williams.
       Had some Conversation with Mr. Johnson on the subject of a free Port. The Question was between Nantes and L’orient. Johnson is in favour of Nantes. The Advantages of the River, and of the foreign Merchants settled there, are his chief Argument. You have the Productions and Manufactures of Paris, and the whole Country, at Nantes by Water, by means of the Loire.
      